UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 File No. 812-13627-01 Amended and Restated Application for an Amended Order pursuant to Sections 6(c) and 17(b) of the Investment Company Act of 1940 ("1940 Act") Granting an Exemption from Sections 17(a)(1) and 17(a)(2) of the 1940 Act, and Pursuant to Section 17(d) of the 1940 Act and Rule 17d-1 under the 1940 Act to Permit Certain Joint Arrangements. Praxis Mutual Funds 3435 Stelzer Road Columbus, Ohio43219, and Everence Community Investments, Inc. 1110 North Main Street Goshen, Indiana46528 Filed on March 19, 2012 Pursuant to Rule 0-2(f), each Applicant hereby states that all communications and questions concerning this Amended and Restated Application should be directed to: Laura Anne Corsell, Esq.
